Citation Nr: 1203450	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.  He died in July 2008.  The appellant seeks surviving spouse benefits.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).


FINDINGS OF FACT

1.  The Veteran died in July 2008 at the age of 84.  The certificate of death reported the immediate cause of death as a probable gastrointestinal bleed.  No underlying causes were listed, but the contributing conditions were listed as congestive heart failure, hypertension, cerebrovascular accident, OSA (obstructive sleep apnea), and chronic obstructive pulmonary disease.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling since December 3, 2001.

3.  There competent evidence of record does not link the cause of the Veteran's death to his service or to any service-connected disability


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in letters dated in August 2008 and March 2009.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c) (2011).

The Veteran died in July 2008 at the age of 84.  The certificate of death reported the immediate cause of death as a probable gastrointestinal bleed.  No underlying causes were listed, but the contributing conditions were listed as congestive heart failure, hypertension, cerebrovascular accident, OSA (obstructive sleep apnea), and chronic obstructive pulmonary disease.

The appellant claims that the cause of the Veteran's death was related to his active service.  Specifically, she claims that the Veteran's immediate and contributing causes of death were themselves caused by the medications prescribed for his service-connected PTSD.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 100 percent disabling, since December 3, 2001.

In a January 2009 statement, the appellant reported that she had been told by a doctor that "I do not know what caused his death.  He had so much wrong with him that it could have been either one of them or all of them, but it also could have been that he hemorrhaged to death. . . . I do not know what caused it, [b]ut it probabl[y] was caused from the medications we were giving him."  The appellant then listed some of the side effects of the Veteran's PTSD medications.  The appellant also submitted multiple internet articles listing the side effects of the Veteran's medications.

A December 2009 VA medical opinion stated that the Veteran's claims file had been reviewed, including the medication information submitted by the appellant.  Following a discussion of the relevant information, the examiner opined that

[g]iven the multifactorial possibilities and the fact that no definitive diagnosis of cause of death was identified, it is the opinion of the present reviewer that the issue of whether or not the Veteran's medication for his service-connected PTSD caused or contributed to his death directly or indirectly by aggravating other nonservice-connected conditions which in turn, according to the death certificate, contributed to his death without reporting to mere speculation.

In a December 2010 addendum, the medical examiner who wrote the December 2009 VA medical opinion provided a clarification of the opinion, stating that "[g]iven the multifactorial possibilities and the fact that no definitive diagnosis of cause of death was identified, it would not be possible to state that the Veteran's medication for his service-connected [PTSD] caused or contributed to this death without resorting to mere speculation."

The Board finds that the competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability. 
The Veteran's service medical records are negative for any diagnosis of a gastrointestinal bleed, congestive heart failure, hypertension, a cerebrovascular accident, obstructive sleep apnea, or chronic obstructive pulmonary disease.  Furthermore, there is no medical evidence that relates any of the Veteran's immediate or contributory causes of death to his service or to a service-connected disability.

There is no medical evidence of record which relates the cause of the Veteran's death directly to service.  With respect to a relationship between the cause of the Veteran's death and a service-connected disability, there are only two medical reports which discuss the etiological relationship, the December 2009 VA medical opinion and the December 2010 addendum.  The wording of the former is sufficiently confusing to prevent any conclusions from being drawn from it.  However, the addendum, which was provided to clarify the confusing statement, specifically states that no medical opinion could be provided without resort to mere speculation due to the "multifactorial possibilities and the fact that no definitive diagnosis of cause of death was identified."  Therefore, the Board finds that neither the December 2009 VA medical opinion or the December 2010 addendum provide a medical opinion which relates the cause of the Veteran's death his service-connected PTSD.

There is a third medical opinion of record which is quoted in the appellant's January 2009 statement.  According to the appellant, the doctor who certified the Veteran's death told her that his death "probabl[y] was caused from the medications we were giving him."  Such a statement does not provide a competent medical opinion relating the cause of the Veteran's death to his PTSD medications.  Prior to the Veteran's death, had been prescribed at least 15 separate prescription medications, the vast majority of which were not for treatment of PTSD.  As the certifying physician's opinion, as related by the appellant, did not provide any information as to which of the Veteran's medications may have been related to the cause of his death, it does not provide a competent medical opinion relating the cause of the Veteran's death to his PTSD medications.  In addition, the appellant stated that the certifying physician was unsure of the final cause of the Veteran's death, stating "I do not know what caused his death" and indicating that even the veteran's gastrointestinal bleeding may not have been the immediate cause.  Such an opinion is shown on the certificate of death itself, where the Veteran's gastrointestinal bleed was specifically listed as the "probable" cause of death, rather than a definitive cause of death.  Therefore, the Board finds that the medical opinion which is quoted in the appellant's January 2009 statement does not provide a competent evidence relating the cause of the Veteran's death to a service-connected disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant's lay statements are competent and credible evidence regarding the visible, or otherwise observable, symptoms of the Veteran's disabilities.  Washington v. Nicholson, 21 Vet.App. 191, 195 (2007).  However, the appellant's statements are not competent to prove that the cause of the Veteran's death is related to military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the appellant is not competent to make a determination that that the cause of the Veteran's death is related to military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the appellant has submitted information pages regarding the possible side effects of the Veteran's medications.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a disability and military service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  In order to provide competent evidence, the information submitted by the appellant must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314 (1998).  As there is no such opinion of record, the medication information submitted by the appellant is not competent to demonstrate that the cause of the Veteran's death is related to the medications he was prescribed for his service-connected PTSD.  Accordingly, the Board finds no competent evidence of record linking the cause of the Veteran's death to his service or to any service-connected disability.  Therefore, service connection for the cause of the Veteran's death is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


